Title: From John Adams to John Quincy Adams, 8 January 1808
From: Adams, John
To: Adams, John Quincy



My great and good Son
Quincy January 8. 1808

The distance between Us, the total retirement in which I live and the Want of Facts, render a Correspondence between Us, upon public affairs of very little use to you, though it is a great pleasure to me. The Storm that has agitated the Elements for twenty Years in Europe must be drawing towards a Conclusion, and the last blasts may be the fiercest of all. We have been favoured by Providence beyond our deserts in five and twenty years of Peace. But the last Waves will dash upon Us.
Your Situation you think critical. I think it is clear, plain and obvious. You are supported by no Party. You have too honest a heart, to independent a Mind and too brilliant Talents, to be Sincerely and confidentially trusted by any Man who is under the Dominion of Party Maxims or Party Feelings,: and where is there another Man who is not.? You may depend upon it then that your fate is decided. You will be countenanced neither by France, Spain or England. You will be supported neither by Federalists or Republicans. In the next Congress, Dr Eustis will be chosen Senator, and you will be numbered among the dead like Jay, Elsworth, King, Ames, Dexter and an hundred others of the brightest Geniuses of this Country. You ought to know and expect this, and by no means to regret it.—Return to your Professorship but above all to your Office as a Lawyer devote yourself to your Profession and the Education of your Children.
Having explained to you my sincere Judgment of the Consequences of your present and past conduct, I shall now tell you that I fully approve it. Your Votes for Gun Boats, and Non Importation Laws, ridiculous as are the objects I consider as mere compliments to the silly humours and ignorant Notions of the People at a time when all depends upon them. These measures considered on the great national Scale can do little good or little harm. The Aggression Bill I cannot think “too high toned for our Situation, nor too hazardous to our peace. If Resentment of such Slaughters as that, of Pearce and those in the Chesapeake, is not excited in our bosoms and cannot excite Us to assert our own Jurisdiction We are degraded People
The Embargo I cannot blame, though I know its duration must be short. That of 1775 and that of 1794, I had opportunity to observe.—Yesterday, about an hundred Sailors marched in Procession, in the Streets in Boston, and the same will be done in every Seaport very soon. You may as well drive hoops of wood or iron on a Barrell of Gunpowder, to prevent its Explosion when a red hot heater is in the Center of it, as pretend to enforce an Embargo on this Country for six months. It would be utterly impracticable, if you had a regular army of ten thousand Men employed with all their Bayonettes and balls to keep the Peace. We bought the best of butter yesterday for a Shilling which has been long sold for one and six pence or two Shillings. A Drove of Store Swine was sold yesterday for five Cents which used to be sold for Eight or ten. If our Country produce has fallen already fifty per Cent, you may infer what will happen in a few months. Repeal or War will be the only Alternative, very soon. We shall save what We have on hand and all that shall come in. But arming our Merchantmen, unless they sail in Fleets, and even then will be but frail protection. You will be compelled to give Letters of Mark, and build frigates. Your Gun boats will never be built.
Before the British Proclamation appeared, I thought that Peace might be preserved. Since that Event I see no possibility of it. We may submit to the annihilation of our Naturalization Laws, and to Empressment of our Seamen from our Merchant Vessells for a Year or Years but every Instance of it will be complain’d of to our Government, to whom it will be a perpetual Source of Vexation and humiliation as well as to the People and the whole Nation. It will keep alive an eternal hatred between the two Countries, and End in a War at last. I agree with you We ought not and cannot Suffer this New Encroachment, nor do I know how We can take a Stand against it, unless by Resolutions of both Houses of Congress and Remonstrance of the President against it, as a new and unjust Interpolation into the Law of Nations, made by arbitrary Power against America alone, and distinguishing her from all other Nations. Impressment of Seamen by the Law of Nations! What a daring Act of Despotism! What Impudence! This Style is not proper for a Public Man: but it is only calling a Cat, a Cat.
I believe I have said to you, and I know I have said formerly to your Colleague Mr. Pickering, to Mr. Woolcot and McHenry, and others, that there was no distinction between Ships of War and Merchant Ships, in this respect. If the Britons have a right to impress Seamen, from a Fishing Smack they have the same right from an hundred and twenty Gun Ship. The Deck of a Jolly Boat, at Sea, is as much the Territory of its Sovereign as the hold of a seventy four, and as much under its Jurisdiction, as the House of its Ambassador in a foreign Country. Children born on board Merchant Ships at Sea, are considered as natural born Subjects or Citizens of the Power to which they belong. Elizabeth Breisler who was born at Sea, half way between England and America, is as good a Citizen of the United States as Joseph Arnold Junior, her Husband who was born in Quincy and never was out of it, farther than Boston. This little domestic Anecdote will illustrate the Argument as well as any thing more Solemn.
With all due respect for his Majesty the King of England I cannot justify his Proclamation from the Charge of Usurpation and arbitrary Power by the Constitution of his own Kingdom. Nothing short of an Act of Parliament could authorize his Navy officers, to impress a Seaman out of any foreign ship. And if one of his subjects on board such a Ship, should kill a Midshipman in self defence it would be justifiable Homicide by their own Laws. On the contrary if an English officer should kill an English sailor, in attempting to impress him from an American Vessell, it would be Murder. And this Proclamation could not be pleaded in Justification or Excuse of the Crime. Such Killings on both Sides will often happen, and the Ears of the two Nations will be dinned with the Clamour about them forever. I am very willing to keep the affair of the Chesapeake distinct from all other Points. Perhaps We ought to be satisfyed with the Concession they have made upon this Point. They have reserved only the Liberty of representing to our Government, and this I shall hardly wish them to give up, if our Government will be so impolitick as to suffer deserters to be enlisted in any of our ships of War or Commerce. Une Pomme gaté, gatera bien d’autres. We shall not be obliged to comply with their representations, nor can the President surrender a Deserter without a Law of Congress.
Michael Corbett and three other Irish Sailors, coming in from Sea on board a Vessell of Mr Hoopers of Marblehead, were attacked fought by Lt Panton and a Midshipman of the Rose Frigate at the head of a Presgang. The Sailors retreated to the Forepeake, and there, armed with such Instruments as they could snatch in their flight, stood upon their defence. A Parley ensued. Corbett said I know you are a Lt of a Man of War, come to impress Us. We are determined to defend ourselves. You have no right to force Us. We have retreated far as We could. We can go no farther. Much altercation ensued. Some attempts were made to break down the Bulk head and the Midshipman in Confusion fired a Pistol and wounded one of the four Sailors in the Arm. This the Lt reproved, but attempted to enter. Corbett thrust him back, and marking a Line in the Cargo of Salt in the hold, said if you step over that mark again I shall take it as a proof of your determination to impress me, and by the eternal God of Heaven you are a dead Man.—Ay my Lad says Panton, I have seen a brave fellow before now, took his Snuff box out of his Pocket, and snuffing up a pinch, resolutely stepped over the Line. Corbet instantly threw an Harpoon Iron, which cutt off the Carrotid Artery and Jugular Vein. Panton cry’d the Rascall has killed me and fell, dead in a few minutes.a Reinforcement came to the Press Gang, and the four Men were taken. They were tryed by a Special Court of Admiralty according to the Statute. Governor Bernard Presided, Mr Huchinson then Lt Governor and Chief Justice, Governor Wentworth of N. Hampshire, Mr Auchmuty Judge of Admiralty, Commodore Hood, now Ld Bridport, and many others were the Judges. I prepared long Special Pleadings in Behalf of the Prisoners, demanding a Tryal by Jury, but these were overruled as I expected.
Upon the Tryal the Evidence of all the Facts was very clear. I was much affected by the Testimony of the English Sailors. Their Attention to their Oaths and punctual Veracity and impartiallity was very striking. Not a circumstance which made against themselves was concealed or disguised.
I had prepared an elaborate Investigation of all the Doctrines of Homicide in the Civil Law as well as common Law, and the Statute which expressly forbid Impressment in America. The Civil Law Authority on which I relyed the most was Gail, Foster, Hawkins Ld Coke in the Common Law. But I had not advanced far in my Argument, before Chief Justice Hutchinson arose and moved an Adjournment of the Court till the next Day. His secret motives were two 1st. To prevent me from reaping an Harvest of Glory. 2. To avoid a public Exhibition of the Law in all its details before the People.
Next Morning Governor Bernard arose and said that the Court had been together in private and as they were all of one Mind they judged it unnecessary to proceed further in the Consideration of the Law or the Evidence, and had ordered him to pronounce, the Action of the Prisoners Justifiable Homicide and the Sentence not Guilty. Not a Word was said by any other Judge.
I brought an Action for the wounded Sailor against the Midshipman, and received a Letter from Commodore Hood asking favour, for his Midshipman as being worth nothing but his small Pay and offering to give my Client the place of Cook on board the Rose, worth twenty five Guineas a Year. This he refused because he had fallen in Love and would be married. The officers gave him such Satisfaction as he demanded and he wrote me orders to drop the Action: and Sailor like, without ever paying my Fees. This Negligence made me laugh but gave me no Pain.
I had ample minutes of my Researches in this Case, but like all my other Briefs, they are lost. The only Minutes left are the Report of the Tryal on Writs of Assistance, which Mr Minot has preserved in his History. And this was saved by the Roguery of a Clerk.
I was amused with the feelings of the Sailors, of the Crew of the Rose. I met many of them in the Street and on the floor of the Court House, who could not conceal their Joy at the Acquittal of my Client. Some of them thanked me for my noble Conduct as they called it, in behalf of those brave fellows. One of them a Boatswain who had been a Witness, and given his Testimony with remarkable coolness and candour, to the Satisfaction of every Body, said to me “Sir I have been almost constantly employed for twenty Years in Work of this kind, impressing Seamen, and I always thought I ought to be hanged for it, but now I know it, yet I cant help it.”
I dont believe there is a Jury in England at this day who would not justify a Sailor in Resistance and condemn an officer for an Impressment. When I was in England, a Committee of the City of London or of the Merchants of that City were before the King in Council. Thurlow then Chancellor said—this Practice of Impressing is legal. The Committee by their Chairman answered “We acknowledge the high Authority of your Lordships opinion, but We cannot concurr in it.”
Judge Foster in his Crown Law, has assembled every Colour of Argument and Authority to support the Legality of Impressment of Seamen. Read it. You will find that it is only in Case of a Special Warrant from the Admiralty or King in Council that Impressments are countenanced and that only within the Rivers Harbours and nearest Seas.
A right or Pretension so equivocal and contestable in their own Country and by their own Laws, can never be transferred into the Law of Nations without the Consent of all the World, a more groundless pretence was never advanced. They might as justly claim from all our Vessells at Sea, the Ship Money of Charles the first or his Loans and Benevolences. They might as well set up their Star Chamber and high Commissioned Courts.
By the Laws of England Allegiance and is perpetual and inallienable. What then? You have or ought to have the Power of Commanding the Allegiance and Obedience of your own Subjects. By our This Doctrine may be feudal, may be ecclesiastical. It may be implied by the old Doctrine of the divine Right of Kings. It may have descended with the holy oil with which they are anointed and consecrated. We acknowledge no such Law divine or human. By our Laws, it is allowed to any Englishman Irishman or Scotchman to renounce his Allegiance to the King and become a naturalized Citizen and then We are bound to protect him. If you get him into your territory You will do with him as you please: but you shall not come to Philadelphia from Sea nor to Pitsbourg by  from Canada and steal him nor take him by force. If you do, We will arrest you and try you and punish you by our Laws not by yours. We would do the same at Sea, if We could. But want of Power takes away no right.
I see no difference between the Cases you have stated. A recruiting officer from Canada might as well come within our Lines, and take away a Man by force and make him a British Soldier. A recruiting officer in Liverpool, Hallifax or Jamaica might as well go on board our Ships and take away their  Sailors to make them Soldiers. There is just as much reason and Justice, in interpolating a Right of impressing Soldiers as Seamen, into the Law of Nations. It is in vain to look into Books on the Law of Nations, relative to this Subject: because so absurd and extravagant a Pretension was never thought of by any Nation in the World, till now.
The Policy of the Romans was very different. They allowed even their capital Criminals to banish themselves. The Priviledge, the Honor the Glory, the Power and Security of a Roman Citizen was held to be of such inestimable Value, that no Man would voluntarily renounce it. To take it away from him was to many a punishment worse than death.
The Word Plagiat, I do not find in any Book but the French. Kidknapping you may find in the American Encyclopedia. Plagium, you may find in Calvin’s Lexicon Juridicum, in Stephens’s Dictionary and all the other Dictionaries.
In the Dictionaire de Trevoux. Tom. 6. Plagiat. Crime du Plagiaire. Plagiaire. s.m. Plagiarius. Dans les Lois Romaines, ceux qu’on appelloit, Plagiarii, etoient des Seducteurs, ou des especes de voleurs, qui attiroient, retenoit, achetoient ou receloient les enfans de famille, de l’un ou de 1’autre Sexe, pour les depayser pour les vendre et les negocier, a l’inscu, et contre le gré de ceux à qui ils appartenoient. De la, par Similitude, et par extension, on appelle Plagiaire, chez nous, celui qui pille derobe les ouvrages d’autrui pour se les approprier.
Fabri Thesaurus. Plagium proprie, crimen, quo quis sciens liberum hominem, aut alienum mancipium, dolo malo vendit, emit, donat, celat.
Calvins Lexicon. Plagium est, cum quis, hominem ingenuum vel libertinum invitum celat, vinctum habet, dolove malo sciens emit, aut in earum rerum aliqua Socius est, vel cum Servo alieno, Servæve persuasit, ut a domino dominave fugeret, Servum Servamve invito domino dominave celavit, vinctum habuit dolo malo sciens emit, quive in ea re Socius fuit. Hinc plagiarii sunt, qui furantur homines liberos vel Servos eosque vendunt, aut iis persuadent, ut a parentibus vel dominis suis aufugiant.
Plagiariorum poena olim erat pecuniaria, quæ propter Sceleris frequentiam in Usu esse desinit: postea capitalis esse cæpit, et plerumque exilium, sive in metallum damnatio. Sane hominis liberi Suppressio, pœnam habet mortis, quæ pœna etiam Sacris litteris est consentanea. Deut. c 24.
The Britons had better, devise a new Article or Title in the Law of Nations and call it The Right of Britons to Kidknap Americans. There Custom of Impressment from their own Ships is not more legal, than the Dutch Custom of Kidknapping Men for Inhabitants of Batavia
Why should not these modest Gentry set up a right to Kidknap Us all who were born before the Revolution. We have all the indelible Character of British Subjects. The King could not absolve Us from that Allegiance under which We were born, according to the English Law. Why should they not kidknap your Unkle Cranch who has been sixty Years in this Country and begotten a Son and Daughters. The Pretension is so much the more extravagant as it is inconsistent with their own whole Conduct towards other Nations, and the System of their Laws. They have passed many Acts of Parliament, which you will find in the Statute Book granting various priviledges to foreign Seamen, and declaring such of them as shall serve a certain number of Years to be naturalized and entitled to all the Priviledges of British Subjects. Frenchmen Spaniards, Sweeds Danes Portuguese &c have the indelible Character of perpetual, inherent, unalienable Allegiance to the Kings in whose dominions they were born yet an Act of Parliament can absolve them. Why not then an Act of Congress or the Constitution of the United States.
You and I cannot follow our federal Friends, if We ever had any such, in their present Doctrines and Politicks. Yet on the other Side a close Connection with France is to be dreaded. Intrigues like that of Beaumarchais, and that of X  Y. Z to pillage Money into private Pocketts and other Intrigues of Courtiers will aim at gaining Advantages of Us in Negotiation. But by employing such Ambassadors as Arthur Lee, Ralph Izzard, John Marshall, C. C. Pinkney and Elbridge Gerry, and above all John Jay, We may as We ever have prevented them from gaining any great Advantage to our Injury.
My System of impartial Neutrality might have been pursued and this War avoided. J. Randolph might well say that they ought to go to Braintree and ask pardon of John Adams for opposing him, in his Plan of foreign Affairs.
There is no Law or Usage of Nations which forbids an American Merchant or Master of a Vessell, from engaging by Contract any foreign Seaman not ever a Deserter, to serve as a Sailor upon a lawful Voyage. Nor is there in England. On the contrary there are by many Statutes granting Rewards and Encouragements to Merchants to employ, to Officers of the Navy to enlist foreign Seamen without limitation, and to any such Seamen to enlist and serve.—Such Seamen are undoubtedly engaged, in honour, Conscience and Law to serve by such Shipping Paper, and their personal Service is a Right, and why should it not be called a Debt? it is an undoubted duty. Deserters to be sure, must have contracted inconsistent Engagements. They are bound in duty to serve, according to their first Contract and especially according to their Oath.
As to electioneering you and I may as well have nothing to do with it: but if I must vote for Madison or Monroe I should not hesitate to prefer Madison as at present informed. It is not worth while for the Federalists to name any Man. They are dwindled down to an handful of Disciples of Hamilton, and their System of internal Government is not much better than that of our present Rulers, their Ideas of foreign affairs I fear are not so good. If our present Rulers would not garble the Constitution and would let Us have a reasonable Revenue, fortifications Ships and Trops I would not quarrell with them at all.
I hope Wilkinson and Randolph will not meet in the field of honor. I feel so much regard for both of them that I should be very sorry to hear that either was killed or wounded.
We are all pretty well—John especially—Love to all where it is due. Ever yours
J. Adams